Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on November 5, 2019, March 12, 2021 and June 29, 2021 has been acknowledged. 
Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/674,457. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/674,472
Application 16/674,457
Claims 1, 8 and 15
Claims 1, 8, and 15
Claims 2, 9 and 16
Claims 2, 9, and 16
Claims 3 and 10
Claims 3 and 10
Claims 4, 11 and 17
Claims 4, 11 and 17
Claims 5, 12 and 19
Claims 5, 12 and 19
Claims 6 and 13
Claims 6 and 13
Claim 7, 14 and 20
Claims 7, 14, 20
Claim 18
Claim 18


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of simulating customer data using a reinforcement learning model.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 recites a method for simulating customer data using a reinforcement learning model, Claim 8 recites an article of manufacture for simulating customer data using a reinforcement learning model and Claim 15 recites a system for simulating customer data using a reinforcement learning model, which include generating an artificial customer profile by combining randomly selected information from a set of real customer profile data; providing standard customer transaction data representing a group of real customers having similar transaction characteristics as a goal; performing a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; conducting, in each iteration, an action including a plurality of simulated transactions; comparing the action with the goal; providing a feedback associated with the action based on a degree of similarity relative to the goal; adjusting a policy based on the feedback; and combining the artificial customer profile with the simulated customer transaction data to form simulated customer data.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- marketing or sales activities. The recitation of 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The of “processor”, “intelligent agent”, “environment” , “policy engine” , “system”, “memory”, “computer program product”. “computer readable storage medium”, and “program instructions”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in market analysis. 
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to accessing data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14 and 16-20 recite the additional elements of the real customer profile data includes one or more of an address of a customer, a name of a customer, contact information, credit information, and income information; each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction; the environment includes a set of all previous actions conducted; removing a plurality of previous actions having the degree of similarity lower than a second predefined threshold; adding the action; acquiring the standard customer transaction data from raw customer transaction data through an unsupervised clustering approach; the feedback is a reward or a penalty; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 15.  Regarding Claims 4-6, 11-13, and 17-18  recite the additional elements of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson , US Publication No. 20160267483 A1, [hereinafter Jenson], in view of Campos et al. , US Publication No. 20180293498 A1, [hereinafter Campos].
Regarding Claim 1, 
Jenson teaches
generating, by the processor, an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Jensen Par. 106-109-“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user. The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database…Data stored in the connection store 938, the user profile store 936, and the activity log 942 enables the social networking system 930 to generate the social graph that uses nodes to identify various objects and edges connecting nodes to identify relationships between different objects”; Par. 57-“ FIG. 5 illustrates an example tree generating module 502 shown in FIG. 1 (e.g., the tree generating module 108), according to an embodiment of the present disclosure. The tree generating module 502 can, for example, analyze acquired data to generate a tree structure based on the analysis of the data. For example, one or more machine learning techniques can be applied to the acquired (and formatted) historical data to gain (or derive) information about a plurality of features included in the historical data. The information gained (or derived) from applying the one or more machine learning techniques can correspond to a process of generating a decision tree, performed by the tree generating module 502. In some embodiments, the decision tree can be defined by its use of information gain or entropy as a machine learning technique/algorithm. The decision tree can be used to create one or more rules for identifying (unknown, unclassified, unidentified, unverified, future, etc.) activities.”; Par. 121-processor)
providing, by the processor, standard customer transaction data representing a group of real customers having similar transaction characteristics as a goal; (Jenson- Par. 100-“ In addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 930 provides users with the ability to take actions on various types of items supported by the social networking system 930. These items may include … transactions that allow users to buy or sell items via services provided by or through the social networking system 930, …”; Par. 105-“ The user profile store 936 maintains information about user accounts, … The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history. …; Par. 118-119-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.; In some embodiments, the social networking system 930 can comprise one or more actioning Sigma servers (not illustrated in FIG. 9), which can comprise the backtesting module 946. For example, the backtesting module 946 can plug into the one or more actioning Sigma servers. In some embodiments, this can be facilitated and/or performed by manual effort (e.g., manual review by a user such as an analyst). The backtesting module 946 can be configured to provide the actioning Sigma servers with instructions regarding what (e.g., identified illegitimate activities) to block. In some cases, the identifying and blocking of illegitimate activities can be initiated by a user, such as an analyst.”; Par. 121-processor)
performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold;  (Jenson- Par. 77-“ Furthermore, as discussed in the above example, there can be a second split (e.g., split 614 in FIG. 6B) at FEATURE Y=1. It follows that node 626 can be associated with the second split 614 and can have two children nodes (e.g., two grandchildren nodes of the root node 622). The first child node 628 of node 626 can represent the data subset associated with FEATURE Y values that are less than 1 (or, alternatively, less than or equal to 1). Also, node 628 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 66.67%, The second child node 630 of node 626 can represent the data subset associated with FEATURE Y values that are greater than or equal to 1 (or, alternatively, greater than 1). Node 630 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 11.11% (or Node 630 can be associated with a percentage of known legitimate activities equal to approximately 88.89%. If the machine learning continues to split data, additional child nodes can be added to the decision tree 620. Based on at least a portion of (information about) the decision tree 620, one or more rules for identifying illegitimate activities can be generated (e.g., developed, written, created, etc.).”; Par. 121-processor)
in each iteration: conducting, by the intelligent agent, an action including a plurality of simulated transactions; (Jensen- Par. 33-“ Various embodiments of the present disclosure can utilize backtesting to identify (i.e., detect, determine, classify, etc.) illegitimate activities including, but not limited to, fraudulent transactions, events, actions, and users, without requiring significant manual resources or time. In general, backtesting can refer to a process of testing a strategy and/or predictive model based on historic data. For example, various embodiments of the present disclosure can analyze known or existing historical data to build rules for identifying unclassified activities (e.g., transactions, events, users, etc.) that are likely to be illegitimate or fraudulent.”; Par. 118-119”; Par. 121)
comparing, by the environment, the action with the goal (Jensen Par. 34-36-“ FIG. 1 illustrates an example system 100 including an example backtesting module 102 configured to facilitate identifying illegitimate activities based on historical data, according to an embodiment of the present disclosure. As shown in FIG. 1, the example backtesting module 102 can comprise a data querying module 104, a data formatting module 106, a tree generating module 108, and a rule generating module 110.; The example system 100 can also include at least one data store 112. In the example of FIG. 1, the at least one data store 112 can be configured to store data such as historical data. For example, historical data can include information that is related to or associated with activities that are known to be legitimate or illegitimate. The information can include a plurality of features associated with the known legitimate activities and with the known illegitimate activities.; In some cases, features can correspond to attributes, traits, characteristics, properties, and/or details, etc., associated with the activities. The quantity and/or types of features can be defined, determined, preset, and/or preconfigured, etc. Further, each activity can have a respective value for each feature in the plurality of features. An activity's value for a particular feature (i.e., a feature value) can describe the activity with respect to the particular feature. The feature values for the plurality of features can be calculated for each activity when the activity occurs (or within an allowable time deviation from when the activity occurs).”; Par. 121); 
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Jensen- Fig. 1, Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
adjusting, by the policy engine, a policy based on the feedback; (Jensen- Par. 97-“ The social networking system 930 includes one or more computing devices for a social network, including a plurality of users, and providing users of the social network with the ability to communicate and interact with other users of the social network. In some instances, the social network can be represented by a graph, i.e., a data structure including edges and nodes. Other data structures can also be used to represent the social network, including but not limited to databases, objects, classes, meta elements, files, or any other data structure. The social networking system 930 may be administered, managed, or controlled by an operator. The operator of the social networking system 930 may be a human being, an automated application, or a series of applications for managing content, regulating policies, and collecting usage metrics within the social networking system 930. Any type of operator may be used.”; Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
and combining, by the processor, the artificial customer profile with the simulated customer transaction data to form simulated customer data; (Jensen- Par. 105-109“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user.; The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database.”; Par. 121)

Jenson teaches artificial intelligence techniques and the feature is expounded upon by Campos:
A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising: (Campos- Par.10-“In an embodiment, an AI engine has multiple independent modules to work on one or more computing platforms. The multiple independent modules are configured to have their instructions executed by one or more processors in the one or more computing platforms and any software instructions they may use can be stored in one or more memories of the computing platforms.”; Fig. 5, Par. 27; Par.99-“ For example, in each iteration, the machine learning software makes a decision about the next set of parameters for friction compensation and the next set of parameters for motion. These decisions are made by the modules of the AI engine. It is anticipated that the many iterations involved will require that the optimization process be capable of running autonomously. To achieve this, a software layer is utilized to enable the AI engine software to configure the control with the next iteration's parameterization for friction compensation and its parameterization of the axis motion. The goal for deep reinforcement learning in this example user's case is to explore the potential of the AI engine to improve upon manual or current automatic calibration. Specifically, to eliminate the human expert and make the AI the expert in selecting parameter values, equal or improve upon the degree of precision, reduce the number of iterations of tests needed, and hence the overall time needed to complete the circularity test. The AI engine is coded to understand machine dynamics and develop initial model of machine's dynamics. Development of a simulation model is included based on initial measurements. The AI engine's ability to set friction and backlash compensation parameters occurs within the simulation model. After the initial model training occurs, then the training of the simulation model of friction and backlash compensation is extended with the advice from any experts in that field. The training of the simulation model moves from the simulation model world, after the deep reinforcement learning is complete, to a real world environment. The training of the concept takes the learning from the real machine and uses it to improve and tune the simulation model.”;  Par 155)


Jenson and Campos are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Jenson, as taught by Campos, by utilizing reinforcement learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jenson with the motivation of using reinforcement learning technique to hierarchically decompose a complex tasks into multiple smaller, individual sub-tasks making up the complex task to improve the speed and/or accuracy of the resulting AI model. (Campos Par. 11 and Par. 90).
Regarding Claim 2, Claim 9 and Claim 16, Jensen in view of Campos teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
wherein the real customer profile data includes one or more of an address of a customer, a name of a customer, contact information, credit information, and income information (Jenson Par. 3-“Today, people often interact with networked environments. Many users of computing devices frequently browse web sites, access online media content, or otherwise use network services. Users with access to the Internet can perform online shopping, watch streaming movies, download software, and utilize social networking services. In one example, a user of a social networking service can purchase applications (e.g., games), give gifts (e.g., gift cards), publish advertisements, distribute promotions, or conduct various other transactions. To fund various transactions, the user can provide his or her payment information (e.g., credit card information, bank account information) to the social network service. However, occasionally, another user can attempt to illegitimately (e.g., fraudulently) gain access to the user's payment information or otherwise compromise the user's legitimate account with the social networking service.”; Par. 105-“ The user profile store 936 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 930. This information is stored in the user profile store 936 such that each user is uniquely identified.”).
Regarding Claim 3 and Claim 10, Jensen in view of Campos teach the method as recited in claim 1…, and the computer program product of claim 8…
wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction. (Jenson Par. 36-“In some cases, features can correspond to attributes, traits, characteristics, properties, and/or details, etc., associated with the activities. The quantity and/or types of features can be defined, determined, preset, and/or preconfigured, etc. Further, each activity can have a respective value for each feature in the plurality of features. An activity's value for a particular feature (i.e., a feature value) can describe the activity with respect to the particular feature. The feature values for the plurality of features can be calculated for each activity when the activity occurs (or within an allowable time deviation from when the activity occurs).”;Par. 37-“ In one example, an activity can correspond to a purchase of an advertisement to be promoted via a social networking service. In this example, a first feature (e.g., DistanceBetweenPurchaseAndIPCountry) about the activity can indicate whether or not a location of where the advertisement purchase was made (i.e., source location) matches or is substantially close in proximity to a location at which the advertisement is to be promoted (i.e., target location).”; Par. 38-40; Par. 60-61).
Regarding Claim 4, Claim 11 and Claim 17, Jensen in view of Campos teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
wherein the environment includes a set of all previous actions conducted by the intelligent agent. (Jenson Par. 33-36 “Various embodiments of the present disclosure can utilize backtesting to identify (i.e., detect, determine, classify, etc.) illegitimate activities including, but not limited to, fraudulent transactions, events, actions, and users, without requiring significant manual resources or time. In general, backtesting can refer to a process of testing a strategy and/or predictive model based on historic data. For example, various embodiments of the present disclosure can analyze known or existing historical data to build rules for identifying unclassified activities (e.g., transactions, events, users, etc.) that are likely to be illegitimate or fraudulent.; FIG. 1 illustrates an example system 100 including an example backtesting module 102 configured to facilitate identifying illegitimate activities based on historical data, according to an embodiment of the present disclosure. As shown in FIG. 1, the example backtesting module 102 can comprise a data querying module 104, a data formatting module 106, a tree generating module 108, and a rule generating module 110”; Par. 118-119-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data.”).
Regarding Claim 5, Claim 12 and Claim 19, Jensen in view of Campos teach the method as recited in claim 4…, the computer program product of claim 11…, and the system of claim 17…
further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold. (Jenson Par. 75-77 “In this example, the root node 622 can be generated based on or in association with the feature at which data (e.g., acquired historical data 600 in FIG. 6A) is initially split into two subsets.; Continuing with the example discussed above, the root node 622 can be associated with or can correspond to FEATURE X. Since the first split (e.g., split 612 in FIG. 6B) is made with respect to FEATURE X=1, then one of the root node's children (e.g., the first child node 624) can represent the first data subset, whose activities are associated with FEATURE X values that are less than 1 (or, alternatively, less than or equal to 1). The percentage of known illegitimate activities to total activities in the first data subset can be 100%. The second data subset, resulting from the split with respect to FEATURE X=1, can be represented by the second child node 626. Node 626 can represent the activities in the second data subset whose FEATURE X values are greater than or equal to 1 (or, alternatively, greater than 1). The percentage of known illegitimate activities to total activities in the second data subset can be 25% (or the percentage of known legitimate activities is 75%)…”; Par.80-81-“ In one example, the tree analyzing module 702 can receive a decision tree (e.g., 620 in FIG. 6C). The tree analyzing module 702 can determine whether at least one node is associated with a percentage, of known illegitimate activities in a data subset represented by the node relative to total activities in the data subset, that at least meets a threshold metric indicated by specified precision criteria. If, for example, the precision criteria specifies a 90% threshold metric, then the tree analyzing module 702 can determine that node 624 in FIG. 6C meets the 90% threshold metric, because node 624 has a precision metric of 100% (node 624 represents a data subset having four known illegitimate activities out of four known activities). In another example, if the precision criteria is specified to require a 60% threshold metric, then the tree analyzing module 702 can determine that node 624 and node 628 in FIG. 6C both satisfy the specified precision threshold. The tree analyzing module can select the node(s) that satisfy the specified precision threshold and can generate a rule based on the selected node(s). If, for example, node 624 is selected, then the rule can set the condition that “FEATURE X value must be less than 1” or “X<1.” In other words, the rule can set forth that if an activity has a FEATURE X value that is less than 1, then the activity can be considered illegitimate. If, for example, node 628 is selected, then the rule can state the condition that “FEATURE X value must be greater than or equal to 1 and FEATURE Y value must be less than 1” or “X≧1 and Y<1.” In other words, the rule sets forth that if an activity has a FEATURE X value that is greater than or equal to 1 and a FEATURE Y value that is less than 1, then the activity is illegitimate. Accordingly, the one or more rules generated based on the tree (or based on at least a portion of the information about the features represented in the tree) can identify illegitimate activities. In some embodiments, rules may be based on all of the features for which values are reflected in a tree. In some embodiments, rules may be based on a portion of the features for which values are reflected in a tree. The number of features on which a rule is based reflects required accuracy in the determination of illegitimate activities (or legitimate activities) in various applications.”).
Regarding Claim 7, Claim 14 and Claim 20, Jensen in view of Campos teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
Jenson fails to teach the following feature taught by Campos:
wherein the feedback is a reward or a penalty. (Campos Par. 13-“The AI engine decomposing the complex task allows for both i) the first module to use reward functions focused for solving each individual sub-task, and then one or more reward functions focused for the end solution of the complex task, as well as ii) the first module to conduct the training of the AI objects corresponding to the individual sub-tasks in the complex task, in parallel at the same time. The combined parallel training and the use of reward functions focused for solving each individual sub-task speed up an overall training duration for the complex task on the one or more computing platforms, and subsequent deployment of a resulting AI model that is trained, compared to an end-to-end training with a single algorithm for all of the AI objects incorporated into the AI model.”; Par. 76-“ In an embodiment, at each time step (e.g., iteration of learning), the AI concept receives a state in a state space, selects a sub-task from an action space, follows a policy, which controls the AI concept's behavior, i.e., a mapping from a state to sub-tasks, then receives a scalar reward, and then transitions to the next state, according to the environment dynamics, or model, for the reward function. (See FIG. 6 for example.) The AI concept also receives feedback from its selected sub-tasks and performance and then evaluates the feedback to alter its training. Each concept can have different state+action spaces.”).

Regarding Claim 8, 
Jenson teaches
generate an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Jensen Par. 106-109-“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user. The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database…Data stored in the connection store 938, the user profile store 936, and the activity log 942 enables the social networking system 930 to generate the social graph that uses nodes to identify various objects and edges connecting nodes to identify relationships between different objects”; Par. 57-“ FIG. 5 illustrates an example tree generating module 502 shown in FIG. 1 (e.g., the tree generating module 108), according to an embodiment of the present disclosure. The tree generating module 502 can, for example, analyze acquired data to generate a tree structure based on the analysis of the data. For example, one or more machine learning techniques can be applied to the acquired (and formatted) historical data to gain (or derive) information about a plurality of features included in the historical data. The information gained (or derived) from applying the one or more machine learning techniques can correspond to a process of generating a decision tree, performed by the tree generating module 502. In some embodiments, the decision tree can be defined by its use of information gain or entropy as a machine learning technique/algorithm. The decision tree can be used to create one or more rules for identifying (unknown, unclassified, unidentified, unverified, future, etc.) activities.”)
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; (Jenson- Par. 100-“ In addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 930 provides users with the ability to take actions on various types of items supported by the social networking system 930. These items may include … transactions that allow users to buy or sell items via services provided by or through the social networking system 930, …”; Par. 105-“ The user profile store 936 maintains information about user accounts, … The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history. …; Par. 118-119-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.; In some embodiments, the social networking system 930 can comprise one or more actioning Sigma servers (not illustrated in FIG. 9), which can comprise the backtesting module 946. For example, the backtesting module 946 can plug into the one or more actioning Sigma servers. In some embodiments, this can be facilitated and/or performed by manual effort (e.g., manual review by a user such as an analyst). The backtesting module 946 can be configured to provide the actioning Sigma servers with instructions regarding what (e.g., identified illegitimate activities) to block. In some cases, the identifying and blocking of illegitimate activities can be initiated by a user, such as an analyst.”)
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; (Jenson- Par. 77-“ Furthermore, as discussed in the above example, there can be a second split (e.g., split 614 in FIG. 6B) at FEATURE Y=1. It follows that node 626 can be associated with the second split 614 and can have two children nodes (e.g., two grandchildren nodes of the root node 622). The first child node 628 of node 626 can represent the data subset associated with FEATURE Y values that are less than 1 (or, alternatively, less than or equal to 1). Also, node 628 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 66.67%, The second child node 630 of node 626 can represent the data subset associated with FEATURE Y values that are greater than or equal to 1 (or, alternatively, greater than 1). Node 630 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 11.11% (or Node 630 can be associated with a percentage of known legitimate activities equal to approximately 88.89%. If the machine learning continues to split data, additional child nodes can be added to the decision tree 620. Based on at least a portion of (information about) the decision tree 620, one or more rules for identifying illegitimate activities can be generated (e.g., developed, written, created, etc.).”)
in each iteration: conduct, by the intelligent agent, an action including a plurality of simulated transactions; (Jensen- Par. 33-“ Various embodiments of the present disclosure can utilize backtesting to identify (i.e., detect, determine, classify, etc.) illegitimate activities including, but not limited to, fraudulent transactions, events, actions, and users, without requiring significant manual resources or time. In general, backtesting can refer to a process of testing a strategy and/or predictive model based on historic data. For example, various embodiments of the present disclosure can analyze known or existing historical data to build rules for identifying unclassified activities (e.g., transactions, events, users, etc.) that are likely to be illegitimate or fraudulent.”; Par. 118-119”; Par. 121)
compare, by the environment, the action with the goal (Jensen Par. 34-36-“ FIG. 1 illustrates an example system 100 including an example backtesting module 102 configured to facilitate identifying illegitimate activities based on historical data, according to an embodiment of the present disclosure. As shown in FIG. 1, the example backtesting module 102 can comprise a data querying module 104, a data formatting module 106, a tree generating module 108, and a rule generating module 110.; The example system 100 can also include at least one data store 112. In the example of FIG. 1, the at least one data store 112 can be configured to store data such as historical data. For example, historical data can include information that is related to or associated with activities that are known to be legitimate or illegitimate. The information can include a plurality of features associated with the known legitimate activities and with the known illegitimate activities.; In some cases, features can correspond to attributes, traits, characteristics, properties, and/or details, etc., associated with the activities. The quantity and/or types of features can be defined, determined, preset, and/or preconfigured, etc. Further, each activity can have a respective value for each feature in the plurality of features. An activity's value for a particular feature (i.e., a feature value) can describe the activity with respect to the particular feature. The feature values for the plurality of features can be calculated for each activity when the activity occurs (or within an allowable time deviation from when the activity occurs).”; Par. 121); 
provide, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Jensen- Fig. 1, Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
adjust, by the policy engine, a policy based on the feedback; (Jensen- Par. 97-“ The social networking system 930 includes one or more computing devices for a social network, including a plurality of users, and providing users of the social network with the ability to communicate and interact with other users of the social network. In some instances, the social network can be represented by a graph, i.e., a data structure including edges and nodes. Other data structures can also be used to represent the social network, including but not limited to databases, objects, classes, meta elements, files, or any other data structure. The social networking system 930 may be administered, managed, or controlled by an operator. The operator of the social networking system 930 may be a human being, an automated application, or a series of applications for managing content, regulating policies, and collecting usage metrics within the social networking system 930. Any type of operator may be used.”; Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
and combine the artificial customer profile with the simulated customer transaction data to form simulated customer data; (Jensen- Par. 105-109“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user.; The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database.

Jenson teaches artificial intelligence techniques and the feature is expounded upon by Campos:
A computer program product for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Campos- Par.10-“In an embodiment, an AI engine has multiple independent modules to work on one or more computing platforms. The multiple independent modules are configured to have their instructions executed by one or more processors in the one or more computing platforms and any software instructions they may use can be stored in one or more memories of the computing platforms.”; Fig. 5, Par. 27; Par.99-“ For example, in each iteration, the machine learning software makes a decision about the next set of parameters for friction compensation and the next set of parameters for motion. These decisions are made by the modules of the AI engine. It is anticipated that the many iterations involved will require that the optimization process be capable of running autonomously. To achieve this, a software layer is utilized to enable the AI engine software to configure the control with the next iteration's parameterization for friction compensation and its parameterization of the axis motion. The goal for deep reinforcement learning in this example user's case is to explore the potential of the AI engine to improve upon manual or current automatic calibration. Specifically, to eliminate the human expert and make the AI the expert in selecting parameter values, equal or improve upon the degree of precision, reduce the number of iterations of tests needed, and hence the overall time needed to complete the circularity test. The AI engine is coded to understand machine dynamics and develop initial model of machine's dynamics. Development of a simulation model is included based on initial measurements. The AI engine's ability to set friction and backlash compensation parameters occurs within the simulation model. After the initial model training occurs, then the training of the simulation model of friction and backlash compensation is extended with the advice from any experts in that field. The training of the simulation model moves from the simulation model world, after the deep reinforcement learning is complete, to a real world environment. The training of the concept takes the learning from the real machine and uses it to improve and tune the simulation model.”;  Par 155)


Jenson and Campos are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Jenson, as taught by Campos, by utilizing reinforcement learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of 
Regarding Claim 15, 
Jenson teaches
generate an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Jensen Par. 106-109-“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user. The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database…Data stored in the connection store 938, the user profile store 936, and the activity log 942 enables the social networking system 930 to generate the social graph that uses nodes to identify various objects and edges connecting nodes to identify relationships between different objects”; Par. 57-“ FIG. 5 illustrates an example tree generating module 502 shown in FIG. 1 (e.g., the tree generating module 108), according to an embodiment of the present disclosure. The tree generating module 502 can, for example, analyze acquired data to generate a tree structure based on the analysis of the data. For example, one or more machine learning techniques can be applied to the acquired (and formatted) historical data to gain (or derive) information about a plurality of features included in the historical data. The information gained (or derived) from applying the one or more machine learning techniques can correspond to a process of generating a decision tree, performed by the tree generating module 502. In some embodiments, the decision tree can be defined by its use of information gain or entropy as a machine learning technique/algorithm. The decision tree can be used to create one or more rules for identifying (unknown, unclassified, unidentified, unverified, future, etc.) activities.”)
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; (Jenson- Par. 100-“ In addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 930 provides users with the ability to take actions on various types of items supported by the social networking system 930. These items may include … transactions that allow users to buy or sell items via services provided by or through the social networking system 930, …”; Par. 105-“ The user profile store 936 maintains information about user accounts, … The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history. …; Par. 118-119-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.; In some embodiments, the social networking system 930 can comprise one or more actioning Sigma servers (not illustrated in FIG. 9), which can comprise the backtesting module 946. For example, the backtesting module 946 can plug into the one or more actioning Sigma servers. In some embodiments, this can be facilitated and/or performed by manual effort (e.g., manual review by a user such as an analyst). The backtesting module 946 can be configured to provide the actioning Sigma servers with instructions regarding what (e.g., identified illegitimate activities) to block. In some cases, the identifying and blocking of illegitimate activities can be initiated by a user, such as an analyst.”)
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; (Jenson- Par. 77-“ Furthermore, as discussed in the above example, there can be a second split (e.g., split 614 in FIG. 6B) at FEATURE Y=1. It follows that node 626 can be associated with the second split 614 and can have two children nodes (e.g., two grandchildren nodes of the root node 622). The first child node 628 of node 626 can represent the data subset associated with FEATURE Y values that are less than 1 (or, alternatively, less than or equal to 1). Also, node 628 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 66.67%, The second child node 630 of node 626 can represent the data subset associated with FEATURE Y values that are greater than or equal to 1 (or, alternatively, greater than 1). Node 630 can be associated with a percentage, of known illegitimate activities to total activities in the data subset, of approximately 11.11% (or Node 630 can be associated with a percentage of known legitimate activities equal to approximately 88.89%. If the machine learning continues to split data, additional child nodes can be added to the decision tree 620. Based on at least a portion of (information about) the decision tree 620, one or more rules for identifying illegitimate activities can be generated (e.g., developed, written, created, etc.).”)
in each iteration: conduct, by the intelligent agent, an action including a plurality of simulated transactions; (Jensen- Par. 33-“ Various embodiments of the present disclosure can utilize backtesting to identify (i.e., detect, determine, classify, etc.) illegitimate activities including, but not limited to, fraudulent transactions, events, actions, and users, without requiring significant manual resources or time. In general, backtesting can refer to a process of testing a strategy and/or predictive model based on historic data. For example, various embodiments of the present disclosure can analyze known or existing historical data to build rules for identifying unclassified activities (e.g., transactions, events, users, etc.) that are likely to be illegitimate or fraudulent.”; Par. 118-119”; Par. 121)
compare, by the environment, the action with the goal; (Jensen Par. 34-36-“ FIG. 1 illustrates an example system 100 including an example backtesting module 102 configured to facilitate identifying illegitimate activities based on historical data, according to an embodiment of the present disclosure. As shown in FIG. 1, the example backtesting module 102 can comprise a data querying module 104, a data formatting module 106, a tree generating module 108, and a rule generating module 110.; The example system 100 can also include at least one data store 112. In the example of FIG. 1, the at least one data store 112 can be configured to store data such as historical data. For example, historical data can include information that is related to or associated with activities that are known to be legitimate or illegitimate. The information can include a plurality of features associated with the known legitimate activities and with the known illegitimate activities.; In some cases, features can correspond to attributes, traits, characteristics, properties, and/or details, etc., associated with the activities. The quantity and/or types of features can be defined, determined, preset, and/or preconfigured, etc. Further, each activity can have a respective value for each feature in the plurality of features. An activity's value for a particular feature (i.e., a feature value) can describe the activity with respect to the particular feature. The feature values for the plurality of features can be calculated for each activity when the activity occurs (or within an allowable time deviation from when the activity occurs).”; Par. 121); 
provide, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Jensen- Fig. 1, Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
adjust, by the policy engine, a policy based on the feedback;  (Jensen- Par. 97-“ The social networking system 930 includes one or more computing devices for a social network, including a plurality of users, and providing users of the social network with the ability to communicate and interact with other users of the social network. In some instances, the social network can be represented by a graph, i.e., a data structure including edges and nodes. Other data structures can also be used to represent the social network, including but not limited to databases, objects, classes, meta elements, files, or any other data structure. The social networking system 930 may be administered, managed, or controlled by an operator. The operator of the social networking system 930 may be a human being, an automated application, or a series of applications for managing content, regulating policies, and collecting usage metrics within the social networking system 930. Any type of operator may be used.”; Par. 118-“ The social networking system 930 can include a backtesting module 946. In some embodiments, the backtesting module 946 can be implemented as the backtesting module 102 of FIG. 1. The backtesting module 946 can be configured to facilitate identifying illegitimate activities based on historical data. For example, historical data associated with activities that are known to be legitimate and illegitimate can be stored with the social networking system 930. The backtesting module 946 can analyze the historical data to generate one or more rules for identifying (future) activities that are not yet identified, classified, verified, etc. When the user device 910 engages in an activity, such as a transaction involving financial information, the backtesting module 946 can utilize the rules to determine whether or not the activity is legitimate. If the activity is illegitimate, the backtesting module 946 can block the illegitimate activity (e.g., fraudulent financial transaction), provide an alert reporting the illegitimate activity, and/or perform other suitable actions.”; Par. 121)
and combine the artificial customer profile with the simulated customer transaction data to form simulated customer data. (Jensen- Par. 105-109“ The social networking system 930 maintains data about objects with which a user may interact. To maintain this data, the user profile store 936 and the connection store 938 store instances of the corresponding type of objects maintained by the social networking system 930. Each object type has information fields that are suitable for storing information appropriate to the type of object. For example, the user profile store 936 contains data structures with fields suitable for describing a user's account and information related to a user's account. When a new object of a particular type is created, the social networking system 930 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed. This might occur, for example, when a user becomes a user of the social networking system 930, the social networking system 930 generates a new instance of a user profile in the user profile store 936, assigns a unique identifier to the user account, and begins to populate the fields of the user account with information provided by the user.; The connection store 938 includes data structures suitable for describing a user's connections to other users, connections to external systems 920 or connections to other entities. The connection store 938 may also associate a connection type with a user's connections, which may be used in conjunction with the user's privacy setting to regulate access to information about the user. In an embodiment of the invention, the user profile store 936 and the connection store 938 may be implemented as a federated database.

Jenson teaches artificial intelligence techniques and the feature is expounded upon by Campos:
A system for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising: a processor configured to: (Campos- Par.10-“In an embodiment, an AI engine has multiple independent modules to work on one or more computing platforms. The multiple independent modules are configured to have their instructions executed by one or more processors in the one or more computing platforms and any software instructions they may use can be stored in one or more memories of the computing platforms.”; Fig. 5, Par. 27; Par.99-“ For example, in each iteration, the machine learning software makes a decision about the next set of parameters for friction compensation and the next set of parameters for motion. These decisions are made by the modules of the AI engine. It is anticipated that the many iterations involved will require that the optimization process be capable of running autonomously. To achieve this, a software layer is utilized to enable the AI engine software to configure the control with the next iteration's parameterization for friction compensation and its parameterization of the axis motion. The goal for deep reinforcement learning in this example user's case is to explore the potential of the AI engine to improve upon manual or current automatic calibration. Specifically, to eliminate the human expert and make the AI the expert in selecting parameter values, equal or improve upon the degree of precision, reduce the number of iterations of tests needed, and hence the overall time needed to complete the circularity test. The AI engine is coded to understand machine dynamics and develop initial model of machine's dynamics. Development of a simulation model is included based on initial measurements. The AI engine's ability to set friction and backlash compensation parameters occurs within the simulation model. After the initial model training occurs, then the training of the simulation model of friction and backlash compensation is extended with the advice from any experts in that field. The training of the simulation model moves from the simulation model world, after the deep reinforcement learning is complete, to a real world environment. The training of the concept takes the learning from the real machine and uses it to improve and tune the simulation model.”;  Par 155)

Jenson and Campos are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Jenson, as taught by Campos, by utilizing reinforcement learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Jenson with the motivation of using reinforcement learning technique to hierarchically decompose a complex tasks into multiple smaller, individual sub-tasks making up the complex task to improve the speed and/or accuracy of the resulting AI model. (Campos Par. 11 and Par. 90).
Regarding Claim 18, Jensen in view of Campos teach the system of claim 17…
wherein the processor is further configured to add the action into the environment. (Jenson Par. 44-“In one example, the input parameter(s) can specify a range of time with respect to the historical data to be acquired. The input parameter(s) can cause the data querying module 104 to acquire only historical data associated with activities that fall within the range of time. In another example, the input parameter(s) can specify that only activities associated with a particular matter (e.g., a particular application, a particular type of applications, a particular user, a particular group of users, etc.) are to be included in the acquired historical data. In another example, the input parameter(s) can cause the data query module 104 to acquire historical data based on one or more locations specified by the input parameter(s). In a further example, the input parameter(s) can specify a context for the historical data to be acquired. In another example, the input parameter(s) can specify a set of features to be included for the historical data to be acquired. Further, various input parameters can be utilized in any combination (e.g., individually, collectively, etc.) to determine the scope of the historical data to be acquired. It should also be noted that the previous example input parameters are discussed for illustrative purposes and that many other input parameters can be used with the various embodiments of the present disclosure. “; Par. 77- “If the machine learning continues to split data, additional child nodes can be added to the decision tree 620. Based on at least a portion of (information about) the decision tree 620, one or more rules for identifying illegitimate activities can be generated (e.g., developed, written, created, etc.).”)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson , US Publication No. 20160267483 A1, [hereinafter Jenson], in view of Campos et al. , US Publication No. 20180293498 A1, [hereinafter Campos], and in further view of Schroeder et al. , US Publication No. 20190377902 A1, [hereinafter Schroeder].

the method as recited in claim 1…, and the computer program product of claim 8…
Jenson in view of Campos discloses clustering techniques and the feature is expounded upon by the teachings of Schroeder:
further comprising: acquiring, by the processor, the standard customer transaction data from raw customer transaction data through an unsupervised clustering approach (Schroeder Par. 72-“ In some implementations, artificial profile model 700 may be trained by executing one or more machine-learning algorithms on a data set including non-exhaustive set 610 of FIG. 6. For example, one or more clustering algorithms may be executed on the data set including non-exhaustive set 610 to identify clusters of data privacy elements that relate to each other or patterns of dependencies within the data set. The data protection platform can execute the clustering algorithms to identify patterns within the data set, which can then be used to generate artificial profile model 700. Non-limiting examples of machine-learning algorithms or techniques can include artificial neural networks (including backpropagation, Boltzmann machines, etc.), bayesian statistics (e.g., bayesian networks or knowledge bases), logistical model trees, support vector machines, information fuzzy networks, Hidden Markov models, hierarchical clustering (unsupervised), self-organizing maps, clustering techniques, and other suitable machine-learning techniques (supervised or unsupervised). For example, the data protection platform can retrieve one or more machine-learning algorithms stored in a database (not shown) to generate an artificial neural network in order to identify patterns or correlations within the data set of data privacy elements (i.e., within non-exhaustive set 610). As a further example, the artificial neural network can learn that when data privacy element #1 (in the data set) includes value A and value B, then data privacy element #2 is predicted as relevant data for data privacy element #1. Thus, a constrain, relationship and/or dependency can be defined between data privacy element #1 and data privacy element #2, such that any newly created or modified artificial profiles should be consistent with the relationship between data privacy elements #1 and #2. In yet another example, a support vector machine can be used either to generate output data that is used as a prediction, or to identify learned patterns within the data set. The one or more machine-learning algorithms may relate to unsupervised learning techniques, however, the present disclosure is not limited thereto. Supervised learning techniques may also be implemented. In some implementations, executing the one or more machine-learning algorithms may generate a plurality of nodes and one or more correlations between at least two nodes of the plurality of nodes. For example, the one or more machine-learning algorithms in these implementations can include unsupervised learning techniques, such as clustering techniques, artificial neural networks, association rule learning, and so on.”).
Jenson, Campos and Schroeder are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Jenson in view of Campos, by utilizing clustering techniques with a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20200167686 A1 to Mallya Kasaragod et al.- Abstract-“ A simulation management service receives a request to perform reinforcement learning for a robotic device. The request can include computer-executable code defining a reinforcement function for training a reinforcement learning model for the robotic device. In response to the request, the simulation management service generates a simulation environment and injects the computer-executable code into a simulation application for the robotic device. Using the simulation application and the computer-executable code, the simulation management service performs the reinforcement learning within the simulation environment.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624